DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 allowable. The restriction requirement among groups I and II, as set forth in the Office action mailed on 10/01/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group II is withdrawn.  Claim 24, directed to the non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-25 are allowed.
the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a contact layer located on the silicon carbide substrate and comprising nickel, silicon and aluminum; a barrier layer structure comprising titanium and tungsten; and a contact layer located on the silicon carbide substrate and comprising nickel, silicon and aluminum; a barrier layer structure comprising titanium and tungsten; and a metallization layer comprising copper, wherein the contact layer is located between the silicon carbide substrate and at least a part of the barrier layer structure, wherein the barrier layer structure is located between the silicon carbide substrate and the metallization layer, as disclosed in Claims 1 and 24.
In the instant case, Nakanishi et al. (US 2017/0207331) disclose SiC-based insulated gate bipolar junction transistor, wherein a second electrode formed in contact with the junction layer, wherein the first metal is nickel, and wherein the junction layer includes 10 % or more of each of the aluminum, the silicon, and the nickel.
Dalal et al. (US 2009/0152725) disclose a thick metal interconnect with metal pad caps at selective sites and a method of making the same, wherein at least one wire bondable metal layer is selected from a group consisting of Nickel, Nickel-Phosphorus, Aluminum, Aluminum-Silicon, Aluminum-Copper, Aluminum-Copper-Silicon, Gold, and combinations thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx   for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898